Citation Nr: 0618037	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  05-41 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Whether a timely substantive appeal was filed with regard 
to the issue of entitlement to an effective date prior to 
February 25, 2003 for the payment of Dependency and Indemnity 
Compensation (DIC) based on establishing service connection 
for the cause of the veteran's death.

2.	Entitlement to an effective date prior to February 25, 
2003 for the payment of DIC based on establishing service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant and a family member


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
November 1945.         The appellant is the veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Buffalo, New 
York, which granted entitlement to service connection for the 
cause of the veteran's death, effective from February 25, 
2003.  Following that determination, effective March 1, 2003, 
the RO began the payment of DIC benefits to the appellant.  

The appellant later filed a notice of disagreement (NOD) with 
the effective date assigned for the award of DIC benefits, 
and a statement of the case (SOC) was provided to the 
appellant on this issue in August 2004.  Subsequently, the RO 
determined that the record presented an issue of the 
timeliness of the appellant's substantive appeal on the 
effective date issue.  Also, in September 2005, the appellant 
testified on the issue of timeliness of her substantive 
appeal during a hearing at the RO before a Decision Review 
Officer (DRO).           

The Board further notes that in her December 2005 substantive 
appeal                (VA Form 9), the appellant requested a 
hearing before a Veterans Law Judge (VLJ) of the Board at the 
RO.  However, an April 2006 VA form 119 (Report of Contact) 
shows the appellant's representative indicated that the 
appellant had since decided that she did not want the 
opportunity for the requested hearing.  So the Board deems 
her request for a travel Board hearing withdrawn.  
See 38 C.F.R. § 20.704(e) (2005).


FINDINGS OF FACT

1.	The RO has provided the appellant with thorough and 
detailed notice regarding the evidence required to 
substantiate the claims on appeal.  All relevant evidence 
necessary for an equitable disposition of these matters has 
been obtained.  

2.	Through its January 2004 rating decision, the RO granted 
service connection for the cause of the veteran's death.  The 
appellant was notified of that determination  by way of 
correspondence dated February 12, 2004, and she was also 
informed that the payment of DIC benefits had been approved 
subsequent to the grant of service connection for the cause 
of the veteran's death.

3.	The appellant filed a NOD regarding the effective date for 
the commencement of DIC benefits on May 11, 2004, and a SOC 
was issued on that matter on August 11, 2004.

4.	While there is no record of any documentation received 
within either one-year  of the notification of the January 
2004 rating decision, or 60-days of the SOC on the effective 
date issue, the appellant did provide within the requisite 
time frame a hearing election form that may be reasonably 
construed as a substantive appeal.
 
5.	The appellant filed her original claim for DIC 
compensation benefits in          July 1997, and the RO 
denied this claim one-month later.  She was notified of the 
RO's determination that same month.  

6.	Following the RO's August 1997 rating decision, the 
appellant did not file a NOD within one-year of notification 
of the decision, so that decision became final.

7.	The appellant filed another claim for DIC benefits on 
February 25, 2003.  In its January 2004 rating decision, the 
RO reopened her claim, and granted entitlement to DIC 
benefits, effective from the date of her new claim.    


CONCLUSIONS OF LAW

1.	The appellant timely perfected an appeal of the January 
2004 rating decision that assigned a February 25, 2003 
effective date for the award of DIC benefits, and therefore 
the Board has jurisdiction to consider the underlying issue 
of the propriety of the effective date for DIC benefits.  38 
U.S.C.A. §§ 5107(b), 7104, 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2005).   

2.	The criteria are not met for the assignment of an 
effective date earlier than February 25, 2003, for the 
payment of DIC based on establishing service connection for 
the cause of  the veteran's death.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.155, 3.159, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of the Appellant's Substantive Appeal

A.	Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and this law 
prescribed several essential requirements regarding VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (both 
also discussing the content requirements of the VCAA notice).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The determination with regard to whether a timely substantive 
appeal was received as to the appellant's claim for an 
earlier effective date for DIC benefits, pertains to whether 
the specific requirements under VA law have been met as to 
the timeframe within which a timely appeal can be perfected.  
This is a matter that may be resolved entirely based upon the 
interpretation and application of the relevant law and 
regulations, in view of the documentation already associated 
with the claims file, and the statements and testimony from 
the appellant and her representative as to the measures taken 
to perfect an appeal.  There is no indication that further 
evidentiary development is required to obtain pertinent 
evidence or information that would affect the disposition of 
this claim.  Hence, since the applicable law and not the 
factual circumstances is dispositive of this claim, the VCAA 
does not apply.   See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  See also Valiao v. Principi,           17 Vet. App. 
229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision."); Mason v. Principi,                         
16 Vet. App. 129, 132 (2002). 
     
In any event, as discussed below, the Board has determined 
that a timely substantive appeal has been received with 
respect to her claim for an earlier effective date.   This 
represents a favorable determination on the question of the 
timeliness of her substantive appeal, and therefore the 
preliminary consideration as to whether the requirements of 
the VCAA have been met (regardless of whether that law even 
applies under the circumstances) is not determinative, since 
any error in providing the appellant with notification as to 
the procedures for the development of her claim is at most 
harmless error.  See Bernard v. Brown,            4 Vet. 
App. 384 (1993).  

B.	Governing Law, Regulations and Analysis

An appeal to the Board consists of a timely filed Notice of 
Disagreement (NOD)    in writing and, after a Statement of 
the Case (SOC) has been furnished, a timely filed Substantive 
Appeal (through a VA Form 9 or an equivalent statement).         
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200-
20.202 (2005).
The claimant must file a NOD with a decision by the agency of 
original jurisdiction (in this instance, the RO) within one-
year from the date that notification is mailed to him or her.  
The date of mailing of the notification of the determination 
is presumed to be the same as the date of the letter.  38 
C.F.R. § 20.302(a).  Following the issuance of an SOC as to 
the issue for review, the substantive appeal must be filed 
either within 60 days from the date the SOC is mailed to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 
20.302(b).  Where a supplemental SOC (SSOC) has been 
furnished, an additional period          of 60-days from the 
date of mailing of the SSOC will be allowed for response.    

Under VA law, a valid substantive appeal is that which sets 
forth specific arguments relating to errors of fact or law 
made by the agency of original jurisdiction in reaching the 
determination being appealed.  To the extent possible, the 
arguments presented should be related to specific items in 
the SOC and any prior SSOC.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but may also dismiss any 
appeal which does not allege specific errors of fact or law 
in the decision being appealed.                   38 C.F.R. § 
20.202.   

The Board shall determine questions concerning the adequacy 
of the timeliness of the substantive appeal or adequacy of 
the response.  38 U.S.C.A. § 7105(d)(3).  

Whether a NOD or Substantive Appeal has been filed on time is 
an appealable issue.  If the claimant or claimant's 
representative protests an adverse determination made by the 
RO concerning the timely filing of the NOD or Substantive 
Appeal,   the claimant will be furnished a SOC on the 
question of timeliness of that documentation.  38 C.F.R. § 
19.34.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

The relevant procedural history with regard to the 
appellant's actions to appeal     the assignment of the 
effective date in connection with the previous award of      
DIC benefits, is that of the appellant's filing of a valid 
NOD (with the one-year timeframe of issuance of the rating 
decision at issue) with the January 2004 rating decision that 
awarded service connection for the cause of the veteran's 
death, effective from February 25, 2003.  The May 2004 NOD 
was received within a few months of the RO's February 2004 
correspondence informing her of the decision the following 
month, and that the payment of DIC benefits had been approved 
in connection with the previous grant of service connection 
for the cause of the veteran's death -- and thus itself 
constituted a timely NOD.  See 38 C.F.R. § 20.302(a).  
However, following the issuance of an August 2004 SOC on the 
appellant's effective date claim, there is no indication from 
the claims files that a timely substantive appeal was 
received, that is, documentation that constituted a 
substantive appeal received at the RO within either one-year 
of the February 2004 letter (notifying her of the January 
2004 rating decision), or 60 days from the SOC. See 38 C.F.R. 
§ 20.302(b).  

Accordingly, the RO issued another SOC in November 2005 that 
specifically addressed the timeliness issue, and the 
appellant submitted a VA Form 9 (substantive appeal form) 
one-month later.  Thus, the preliminary matter which    the 
Board will consider, prior to any discussion on the merits of 
her effective date claim, is that of the question of 
timeliness of the substantive appeal.  See                38 
C.F.R. § 19.34 (2005).

In this instance, upon objective review of the documentation 
provided by the appellant which she has indicated she 
believed constituted her valid substantive appeal under VA 
regulations and procedures, and affording her the benefit of 
the doubt with respect to the measures she and her designated 
representative utilized to provide a timely substantive 
appeal, the Board finds that the criteria for the receipt of 
a timely substantive appeal have been met.  

The record reflects that following the RO's initial 
notification to the appellant by a         March 2005 letter 
that there was in fact an underlying issue raised as to the 
timeliness of her substantive appeal, the appellant responded 
that she had previously signed and completed an Appellate 
Hearing Election Form on August 18th, 2004, and had provided 
that form to the Veteran's Service Representative (VSR) at 
that time from her designated representative, the American 
Legion, with the belief at that time that such form would 
then be immediately forward by mail to the Buffalo RO.  She 
also enclosed a copy of the hearing election form (dated in 
August 18, 2004) with her signature (although there was no 
clear indication as to the specific type of hearing she 
requested), which if it indeed were established to have been 
sent to the RO within the requisite time period would be 
interpreted to constitute a timely substantive appeal as an 
indication of a continued intent to appeal her claim.  While 
this documentation does not prove that her hearing election 
form was actually mailed out to the RO within the necessary 
timeframe, the statements and testimony of both she and her 
representative indicate that under the circumstances, it 
appears to have been a reasonable supposition on the 
appellant that her appeal would be deemed timely. 

During a September 2005 RO hearing, the appellant again 
explained the circumstances surrounding her forwarding of the 
August 2004 documentation to the American Legion, and her 
belief that it would be sent by mail afterwards to the RO.  
The appellant's representative then testified, stating that a 
copy the appellant's records maintained at the American 
Legion included the August 2004 hearing election form 
(submitted by the appellant to her former VSR), and thus she 
could verify that the appellant had turned in such form at 
one point to her representative even if the RO had no record 
of later having received it.  Having reviewed the above 
statements, including the explanation provided by the 
appellant while under oath as to the process she undertook to 
perfect her appeal, and resolving all reasonable doubt in her 
favor, there is sufficient justification upon which to find 
that her August 2004 correspondence was received at the RO 
within the required time frame, and was completed within that 
time period with an objectively grounded belief that it was 
being forwarded to the RO for review.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.     

Thus, the legal criteria for the filing of a timely 
substantive appeal as to the underlying issue of the 
propriety of the effective date for DIC benefits are met, and 
a favorable determination is warranted on this preliminary 
issue, in advance of considering her claim for an earlier 
effective date on the merits.   

Earlier Effective Date

A.	VCAA

As previously indicated, the VCAA was signed into law on 
November 9, 2000.     38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005).  See also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2005).

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection" 
(including as here, a claim for an earlier effective date for 
the award of VA benefits) therefore, VA is required to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the    claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.
As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  

When a content-complying - but late, notice is provided, a 
question is raised as to whether the claimant was prejudiced 
by the late notice, and the answer to that question depends 
on the factual situation in a particular case.  See, too, 
Pelegrini II, 18 Vet. App. at 119-20 (where the Court also 
held, among other things, that VCAA notice, as required by 
38 U.S.C. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  See, as well, 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" the 
five basic elements of a service connection claim, such as 
special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the duty to notify and assist under the 
VCAA, consistent with the legal criteria specified above, the 
appellant's has received an April 2003 notice letter and 
additional relevant documents that informed her of the 
procedures governing the continued evidentiary development of 
her claim.  

The April 2003 VCAA notice letter in particular, letter 
specifically pertained to the appellant's then-pending claim 
for entitlement to DIC benefits -- prior to the January 2004 
rating decision that granted service connection for the cause 
of the veteran's death.  A previous opinion issued by VA's 
General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003), held 
that where a claimant has filed an appeal as to a 
"downstream issue" from an earlier rating decision (i.e., 
claim for a higher initial rating, or earlier effective 
date), and he or she was afforded adequate VCAA notice 
regarding entitlement to the underlying VA benefit already 
granted, there is no requirement that the claimant receive 
another notice letter that addresses the downstream issue on 
appeal.  The holding in Dingess/Hartman, however, requires a 
comprehensive explanation as to both the disability rating 
and effective date elements in connection with a claim on 
appeal, and thus effectively overrules the principle set 
forth in VAOPGCPREC 8-2003 that a more general VCAA notice 
letter will be sufficient under almost all circumstances, in 
lieu of a more issue-specific notice letter. 

But this notwithstanding, the appellant has otherwise 
received comprehensive notice as to the legal requirements 
for her effective date claim -- and further, the current 
effective date issue presents a question for which additional 
factual inquiry would appear to have minimal if any 
possibility for contributing to the development of the claim, 
since her allegations in support of her claim essentially 
pertain entirely to prior evidence and information already of 
record.  In this regard, the August 2004 SOC as to the 
effective date issue included citation to and explanation of 
the applicable legal provisions on the assignment of 
effective dates, as provided under 38 C.F.R. § 3.400.  As 
well, the underlying January 2004 RO rating decision which 
she appealed itself explained the legal basis for assignment 
of February 25, 2003 as the effective date of the grant of 
benefits (the date of claim).  The subsequent November 2005 
SOC that concerned the issue of timeliness of her substantive 
appeal, while it primarily addressed the timeliness issue, 
also included a discussion at length as to the reasons and 
bases for the RO's determination with respect to her 
underlying effective date claim.  

Perhaps even more significantly, the Board notes that the 
appellant's assertions      in support of her claim are that 
an earlier effective date is warranted based upon 
documentation already of record, consisting of medical 
evidence from 1993 and also the date of a previous claim she 
had filed requesting DIC benefits in 1997.  There is no 
indication of any additional documentation she has requested 
VA obtain on her behalf, or other evidence that if obtained 
would help to support her appeal, and hence substantial 
additional development to provide further notice for this 
reason does not appear to be necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).        Cf. 
Sabonis, 6 Vet. App. at 430 (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are      to be avoided).   

Since, however, the effective date issue on appeal is not the 
type of determination for which the law is clearly entirely 
dispositive, and it is conceivable that some additional facts 
could be presented that might affect the outcome of this 
claim, for the sake of completeness and due consideration of 
the appellant's claim on the merits, the Board will proceed 
with the analysis as to whether the VCAA's duty to notify and 
assist has been met. 

Notably, the April 2003 letter and additional documentation, 
when considered together, provided sufficient notice 
information to meet each of the elements set forth under 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II") as to what will constitute satisfactory 
VCAA notice.  With respect to the first element as defined 
under Pelegrini II, these documents properly informed the 
veteran as to the additional evidence not already of record 
that was needed in order to substantiate her claim on appeal 
-- in pertinent part, the August 2004 SOC included citation 
to the provisions governing the assignment of effective 
dates, and discussed the rationale for the denial of the 
earlier effective date sought based upon the application of 
the criteria for establishing effective dates to the specific 
facts and circumstances of this case.  Turning to the second 
and third criteria for what will constitute comprehensive 
VCAA notice, as set forth through Pelegrini II, the RO has 
undertaken appropriate action to identify to the appellant 
what portion of the relevant evidence she was responsible for 
obtaining, and that which VA would obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  She 
has also been provided with copies of VA Form 21-4142 
(Authorization and Consent to Release of Information) which 
she could complete and return to the RO, with a list of the 
names and contact information for those additional medical 
records that were available.  

While the above information satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, it did not include the specific language of the 
"fourth element" mentioned above.  However, that legal 
requirement has otherwise been met through language that 
provided substantially similar notice information. 

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the appellant has not received any 
correspondence that specifically mentioned the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the Board 
finds that she was otherwise fully notified of the need to 
give VA any evidence pertaining to the matter of the 
entitlement to DIC benefits.  The April 2003 VCAA letter 
requested that the appellant inform the RO about any 
additional information or evidence that she wanted it to 
attempt to obtain on her behalf.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice her, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  And again, in the absence of any indication 
from the record or the appellant herself that she has any 
additional information would contribute to the basis for her 
earlier effective date claim, as her arguments solely 
involve entitlement based upon previously submitted evidence 
and/or statements construed as claims for benefits, there is 
no need for a more case specific notice to meet the 
Pelegrini II notice requirements.  Note also that since the 
issue under consideration solely involves the propriety of 
the effective date assigned for DIC benefits, there is no 
requirement as to notification and explanation of the 
element of the disability rating element of a claim for              
VA benefits, in accordance with the holding in 
Dingess/Hartman.   

Furthermore, as mentioned, in addition to the above-
referenced criteria as to adequate content of the VCAA 
notice provided, there is also the legal consideration that 
the relevant notice letters must have been issued in a 
timely manner.               In Pelegrini II, the Court 
held, among other things, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 119-20.  In this 
instance, the April 2003 VCAA letter provided to the 
appellant was issued in advance of the RO's denial of an 
earlier effective date, as set forth through its August 2004 
SOC on the effective date issue.  The remaining notice 
information which satisfies the requirements of Pelegrini II 
as to content of notice, as described above, was provided in 
the August 2004 SOC itself, which admittedly was 
contemporaneous with and did not precede the RO's decision 
on this claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  

The appellant had ample opportunity to respond with 
supporting evidence and/or argument prior to the eventual 
certification of this matter to the Board in May 2006, and 
in response, she has submitted several personal statements 
and a copy of her     August 2004 hearing election form, and 
has also provided testimony during a  DRO hearing.  For this 
reason, the Board finds that regardless of the timing of     
the subsequent VCAA notice letter, the appellant has been 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."        
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, rev'd on 
other grounds,         No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the appellant with the development of her 
claim.  In this respect, the RO had previously obtained VA 
outpatient and hospitalization records in connection with the 
appellant's earlier claim for service connection for the 
cause of the veteran's death, and there is no indication thus 
far as to any further medical evidence that would need to be 
obtained in connection with the current effective date claim.  
The appellant herself has submitted several personal 
statements.  She has also provided testimony during a 
September 2005 hearing before a local DRO.    

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

B.	Governing Law, Regulations and Legal Criteria

The VA statutory and regulatory provisions for the 
determination of an effective date of an award of disability 
compensation are set forth at 38 U.S.C.A. § 5110 (West 2002) 
and 38 C.F.R. § 3.400 (2005).  Except as otherwise provided, 
the effective date of an evaluation and an award of 
compensation, including DIC compensation benefits, that is 
based on an original claim, claim reopened after a final 
disallowance, or claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400.  The specific provision for 
the assignment of an effective date for an award of service-
connected death benefits after separation from service, is 
that the effective date will correspond to the date the 
appellant's election of benefits is received.  See 38 C.F.R. 
§ 3.400(c)(4)(iii).  See also 38 C.F.R. §§ 3.5(b), and 3.702. 

Additionally, where new and material evidence has been 
received after the final disallowance of a claim, and 
consists of evidence other than service department records, 
the appropriate effective date is the date of receipt of the 
new claim, or  date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400 (q)(1)(ii).  

In determining the date that a claim was received, as a 
general matter VA will review all communications from the 
appellant, which may be interpreted as applications or 
claims, both formal and informal, for benefits.  VA is 
required to identify and act on informal claims for benefits.  
See 38 U.S.C.A. § 5102;              38 C.F.R. § 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196,   
198-200 (1992).  Informal claims may be received from a 
claimant, his or her    duly appointed representative, a 
Member of Congress, or a person acting as next friend of the 
claimant, so long as it identifies the benefit sought.  See 
38 C.F.R.       § 3.155(a).  All claims for benefits filed 
with the VA, formal or informal, must be in writing.  See 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

In the present case, the RO through issuance of its January 
2004 rating decision granted the claim for service connection 
for the cause of the veteran's death, and provided an 
effective date of February 25, 2003, the date of the 
appellant's most recent claim for DIC benefits.  The 
notification to the appellant of that decision, issued the 
following month, explained that the RO would begin the 
payment to her of DIC benefits effective from March 1, 2003 -
- the actual date of beginning of issuance of benefits, as 
the first day of the calendar month following the month in 
which the award became effective.  See 38 C.F.R. § 3.31.      

The record indicates, however, that the appellant first 
submitted a claim for DIC benefits in July 1997, and that 
one-month later, the RO sent to her a letter notifying her 
of the denial of her claim for the benefits sought, and 
explained as the basis for the denial that the evidence did 
not establish that the veteran's death was due to a service-
connected disability.  She was also notified at that time of 
the denial of her claims for entitlement to a death pension 
and to accrued benefits.  Following that August 1997 
correspondence, the appellant did not submit any statement 
that could be construed as a NOD with the denial of    DIC 
compensation, or otherwise provide any additional evidence 
in support of her claim, within one-year of the notification 
of the denial.  Accordingly, the July 1997 decision became 
final and binding on her based on the evidence then of 
record.  See U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1100.  The next information which has been 
received in connection with the appellant's request   for 
DIC compensation benefits is the more recently filed formal 
claim received     in February 2003.   

Thus, the above-referenced January 2004 rating decision 
granting the appellant's claim for compensation benefits, in 
terms of the procedural history of the case represented both 
the reopening of her previously denied claim, and the 
granting of the underlying claim on the merits, even though 
the RO only included reference to portion of the decision 
granting the claim at that time.  Since this grant of 
benefits involved a petition to reopen, under 38 C.F.R. § 
3.400 (q)(1)(ii), the appropriate effective date is the date 
of receipt of the new claim (the claim filed on February 25, 
2003), or date entitlement arose, whichever is later.  In 
this respect, in January 2004 the RO obtained a medical 
opinion from a VA physician stating that the cause of the 
veteran's death was related to his service, which is 
construed as the date entitlement arose.  Given that the 
effective date should be the later between the date of claim 
(February 2003) and the date entitlement arose (January 
2004), the Board finds that the appellant has not met the 
criteria required for the grant of an effective date prior to 
February 25, 2003 for service connection for the cause of the 
veteran's death.  38 C.F.R. § 3.400(c)(4)(iii).  

The appellant has indicated during the pendency of the 
appeal, that there is also a basis in the record for 
assignment of an earlier effective date in May 1993, at the 
time of the date of the veteran's death.  She has expressed 
that, at the time of the veteran's death, he was undergoing 
treatment at a VA hospital and that such fact should be 
considered in determining the effective date for payment of 
DIC benefits.  However, there is no specific legal provision 
for the award of DIC benefits in instances where the veteran 
has died at a VA hospital.  While in accordance 38 C.F.R. § 
1151, a claim may be filed for benefits due to additional 
disability sustained as a result of VA medical treatment, 
this is not the type of claim which is presently under 
consideration or for which a claim has previously been filed.
      
In summary, the Board finds that February 25, 2003 represents 
the proper effective date for the payment of DIC benefits 
based on establishing service connection for the cause of the 
veteran's death.  The preponderance of the evidence is 
against the appellant's claim, and under these circumstances, 
the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 
3.102.  See also Alemany v. Brown, 9 Vet. App. 518,        
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A timely substantive appeal was filed with regard to the 
issue of entitlement to an effective date prior to February 
25, 2003 for the payment of DIC benefits based on 
establishing service connection for the cause of the 
veteran's death.

The claim for an effective date prior to February 25, 2003 
for the payment of DIC based on establishing service 
connection for the cause of the veteran's death, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


